1. 	The prior art rejections below should be considered exemplary and not limiting. No representation should be made that the references below are the only references that could have been used in rejections or that the mappings/interpretations of elements of references to claim elements below are the only possible mappings/interpretations.

2.	It was conveyed to Applicants’ representative (See attached Interview Summary) that incorporating navigation star aspects may result in allowable subject matter. Closest prior art regarding this aspect includes but is not limited to Grimm et al. (US 2004/0171930). 

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second arm of at least claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the additional instrument attached thereto” is indefinite and does not have proper antecedent basis since at least two additional instruments were previously recited in claim 3, not a single additional instrument. It is believed this was intended to mean “one of the at least two additional instruments” to align with the prior language of claim 
3.	
Regarding claims 13 and 24, the term “standardized connection structures” is indefinite since the term “standard” can vary by country, system of units, time, or firm/organization, for example.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 19, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu (US 5211086).
Regarding claim 18, Shu discloses an adapter device (e.g. Fig. 1) capable of being used with a surgical instrument, the adapter device comprising: an adapter member (e.g. 11) connectable to and separable from the surgical instrument, the adapter member having a first end, a second end, and a longitudinal axis extending from the first end to the second end, and defining a recess (e.g. 12) configured to receive the surgical instrument; and a mounting member (e.g. 20) connectable around at least a portion of and separable from the adapter member for mounting an additional instrument to the adapter member.
Regarding claim 19, Shu further discloses the mounting member is rotatable around the longitudinal axis relative to the adapter member when the mounting member is connected to the adapter member (e.g. when 23 is not engaged with 13).
Regarding claim 20, Shu further discloses the mounting member is rotatable around the longitudinal axis in a stepless manner relative to the adapter member (e.g. when 23 is not engaged with 13).
Regarding claim 22, Shu further discloses the mounting member is formed as a sleeve configured to surround at least a portion of the adapter member (e.g. Fig. 1).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US 5616142; “Yuan” herein).
Regarding claim 1, Yuan discloses an adapter device (e.g. Fig. 2) capable of being used with a surgical instrument, the adapter device comprising: an adapter member (e.g. 20’) connectable to and separable from the surgical instrument, the adapter member having a first end, a second end, and a longitudinal axis extending from the first end to the second end, and comprising a connection structure (e.g. 22) configured to connect directly to the surgical instrument; and a mounting member (e.g. 10) connectable to the adapter member in an unlatched manner and separable from the adapter member, wherein the mounting member is configured to mount an additional instrument to the adapter member.
Regarding claim 2, Yuan further discloses mounting member is a first mounting member capable of mounting a first additional instrument to the adapter member, wherein the adapter device further comprises a second mounting member (e.g. 10’) capable of mounting a second additional instrument to the adapter member, and wherein the first and second mounting members are interchangeably connectable to the adapter member (e.g. 10 and 10’ are identical).

Claims 18, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurie (US 2009/0145268).
Regarding claim 18, Laurie discloses an adapter device (e.g. Fig. 16) capable of being used with a surgical instrument, the adapter device comprising: an adapter member (e.g. 280) connectable to and separable from the surgical instrument, the adapter member having a first end, a second end, and a longitudinal axis extending from the first end to the second end, and defining a recess (e.g. 286) configured to receive the surgical instrument; and a mounting member (e.g. 100) connectable around at least a portion of and separable from the adapter member for mounting an additional instrument to the adapter member.
Regarding claim 21, Laurie further discloses the recess of the adapter member forms a female connector (e.g. 286) configured to mate with a male connector of the surgical instrument.
Regarding claim 23, Laurie discloses an adapter device (e.g. Fig. 16) capable of being used with a surgical instrument, the adapter device comprising: an adapter member (e.g. 280) connectable to and separable from the surgical instrument, the adapter member having a first end, a second end, and a longitudinal axis extending from the first end to the second end, and comprising a first connection structure (e.g. 286) at the first end configured to connect directly to the surgical instrument and a second connection structure (e.g. 274) at the second end, wherein one of the first or second connection structures comprises a male connector and the other one of the first or second connection structures comprises a female connector; and a mounting member (e.g. 100) connectable to and separable from the adapter member for mounting an additional instrument to the adapter member.
Regarding claim 24, Laurie further discloses the first and second connection structures comprise standardized connection structures (e.g. squares) that are complementary to one another.

Claims 1, 9-11, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (US 5649931).
Regarding claim 1, Bryant discloses an adapter device (e.g. 10) capable of being used with a surgical instrument. The adapter device comprises an adapter member (e.g. 16) connectable to and separable from the surgical instrument (e.g. by rotating part 18), the adapter member having a first end, a second end, and a longitudinal axis extending from the first end to the second end. The adapter member comprises a connection structure (e.g. 34) configured to connect directly to the surgical instrument. The adapter device comprises a mounting member (e.g. 14) connectable to the adapter member in an unlatched manner (e.g. col. 3, lines 38-44) and separable from the adapter member (e.g. by removing part 20). The mounting member is configured to mount an additional instrument, e.g. on a surface.
Regarding claim 9, Bryant further discloses an adjustment member (e.g. 20) configured to hold the mounting member to the adapter member and to adjust an axial play of the mounting member relative to the adapter member.
Regarding claim 10, Bryant further discloses the connection structure is a first connection structure at the first end of the adapter member, and wherein the adapter member further comprises a second connection structure (e.g. 50) at the second end of the adapter member and spaced apart axially from the first connection structure and capable of connection to a handle.
Regarding claim 11, Bryant further discloses a surgical instrument (e.g. 12) comprising an end portion with a corresponding connection structure (e.g. 24) configured to cooperate with the connection structure of the adapter member.
Regarding claim 13, Bryant further discloses the connection structures of the adapter member and the surgical instrument comprise standardized connection structures configured to mate with one another (e.g. col. 3, lines 5-15).
Regarding claim 14, Bryant further discloses wherein the adapter member is connectable to the surgical instrument substantially free of play (e.g. Fig. 5).
Regarding claim 15, Bryant further discloses the connection structures of the adapter member and the surgical instrument comprise mating polygonal structures to facilitate a form-fit connection therebetween (e.g. col. 2, lines 48-50).
Regarding claim 17, Bryant further discloses the surgical instrument (e.g. 12) is connectable to the first end of the adapter member and is prevented from extending past the second end of the adapter member.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (US 7967828; “Moore” herein).
Regarding claim 1, Moore discloses an adapter device (e.g. Fig. 10) capable of being used with a surgical instrument (e.g. 100). The adapter device comprises an adapter member (e.g. 81) connectable to and separable from the surgical instrument, the adapter member having a first end, a second end, and a longitudinal axis extending from the first end to the second end, and comprising a connection structure (e.g. 83) configured to connect directly to the surgical instrument. The adapter device comprises a mounting member (e.g. 20 and/or 40) connectable to the adapter member in an unlatched manner and separable from the adapter member, wherein the mounting member is configured to mount (e.g. on a surface) an additional instrument to the adapter member.
Regarding claim 3, Moore further discloses the mounting member comprises an attachment portion (e.g. 43) for interchangeably attaching at least two additional instruments.
Regarding claim 4, Moore further discloses the attachment portion comprises at least two outer surfaces angled relative to one another (e.g. Fig. 4) to facilitate adjustment of an orientation of the additional instrument attached thereto.
Regarding claim 5, Moore further discloses the mounting member comprises an arm (e.g. 60; Figs. 6 and 8) that extends transversely to the longitudinal axis of the adapter member.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan. A surgical instrument is shown in Figure 3b (e.g. element 30 can be used for probing, length measurement, etc). It is unclear whether a plurality of element 30 is provided. However, seeing that there are 6 holes in structures 10, 20’, and 10’ (e.g. Fig. 2) it is considered obvious to have duplicated element 30 at least once, twice, five, or more times, for purposes of fastening structures 10, 10’, and 20. Duplication of parts is not inventive. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shu, as above, in view of Hung (US 4765009).
Shu does not disclose a clamping member to clamp the adapter member to the surgical instrument. Hung discloses a set screw 22 which can be used to secure an object in a socket. It is considered obvious to have applied the concept of a set screw which can be used to secure an object in a socket per Hung to the adapter member of Shu, in order to further secure objects to prevent accidental loss of objects, for example.

Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson et al. (US 2004/0194588; “Johnson” herein).
Regarding claim 1, Johnson discloses an adapter device for a surgical instrument, the adapter device comprising: an adapter member (e.g. 2) connectable to and separable from the surgical instrument, the adapter member having a first end, a second end, and a longitudinal axis extending from the first end to the second end, and comprising a connection structure (e.g. a leftmost hexagonal opening in Fig. 1) configured to connect directly to the surgical instrument; and a mounting member (e.g. 1) connectable to the adapter member in an unlatched manner and separable from the adapter member, wherein the mounting member is configured to mount an additional instrument to the adapter member. In the event that it is determined that separability is not disclosed, separability of any of the parts shown in Fig. 6 is considered to be within the level of ordinary skill in the art for purposes of cleaning parts, for example. Dimensional changes, such as, but not limited to, lengths of any arm extending out of 1 in Figure 6 or modification of lengths of any of tools 60-68 are considered to be within the level of ordinary skill for purposes of varying the applications of a tool such as extension to hard-to-reach places, better visibility, product demonstrations, etc. Material changes, such as use of rigid materials known in the art, such as metals, rigid plastic, etc applied to any of the components shown in Figure 6 are also considered to be within the level of ordinary skill in order to provide materials suitable for the intended use, or to optimize robustness of parts during normal use and operation of the device.
Regarding claim 5, Johnson further discloses the mounting member comprises an arm that extends transversely to the longitudinal axis of the adapter member (e.g. a straight member shown extending from 1 in Fig. 6).
Regarding claim 6, Johnson further discloses the arm is separable from other portions of the mounting member (e.g. para. [0054]). 
Regarding claim 7, Johnson further discloses the arm is a first arm (e.g. 67), wherein the adapter device further comprises a different second arm (e.g. 69), and wherein the first and second arms are interchangeably connectable to the other portions of the mounting member (e.g. 67 or 69 being of small diameter, can connect in 1 where 60 is connected to by removing 60 first, as shown in Fig. 6, for example).
Regarding claim 8, Johnson further discloses the first and second arms have different lengths, are connectable to the other portions of the mounting member at different angles from one another, and/or have differently shaped connection portions for connecting different additional instruments to the mounting member (e.g. Fig. 6).


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775